Citation Nr: 0636855	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from February 1956 to 
January 1958 in the United States Army.  His military 
occupational specialty was Construction Machine Operator.  
This matter arises from a July 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
hearing loss.  

In March 2005, the Board denied service connection for a 
hearing loss.  In a June 2006 Order, the United States Court 
of Appeals for Veterans Claims (Court) vacated the March 2005 
Board decision and remanded the case for compliance with a 
joint motion for remand.  


REMAND

In the record is a copy of a letter the veteran wrote to his 
parents in November 1957.   The veteran wrote in the letter 
that he had been out on the rifle field during the last three 
days.  He further indicated that he had pulled targets for 
the first two days and "fired for record" on the third day.  
He mentioned problems hearing, especially in his right ear.  
The letter suggests that the veteran was a deer hunter prior 
to service and planned to hunt after service too.  

A screening hearing test dated in January 1981 and signed by 
someone in a personnel department has been associated with 
the claims folder.  The report checked a block indicating 
that the veteran's hearing was not within normal range and 
instructed the veteran to be careful to use ear protection 
when in noise to prevent further loss.  There was no 
statement linking the veteran's hearing loss to his time in 
service or explanation as to why the veteran was being 
screened for hearing problems, apparently by his employer.

Also in the claims folder is an audiological report performed 
by L.M. Warshaw, Jr., M.D dated in May 2001.  The report did 
not give a diagnosis or indicate which ear was being measured 
in the hearings threshold.  The report suggests a hearing 
loss in the ear being tested and notes that his wife had 
ordered hearing aids.  Dr. Warshaw's report also failed to 
draw a nexus to the veteran's hearing loss and his military 
service.  

A letter written by the veteran's wife, received in April 
2004, indicates that upon his return home from service, she 
noticed a difference in the veteran's hearing.  She found she 
had to speak loudly and distinctly for the veteran to 
understand her.  Additionally, the radio and television 
volume had to be raised to accommodate the veteran.  

The Joint Motion for Remand points out that a medical nexus 
opinion is needed for adjudication of the claim.  For the 
reasons stated above, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC for the 
following development:  

1.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and etiology of any hearing 
loss.  Complete audiometric testing should 
be performed and the claims folder should 
be made available to the examiner for 
review.  The examiner is asked to offer an 
assessment as to whether there is a 50 
percent probability or greater that any 
hearing loss is related to service, or in 
the case of a sensorineural hearing loss, 
had its onset and was manifested to a 
compensable degree within the first post 
service year.  The examiner should review 
the entire claims folder and reconcile any 
findings with the service medical records, 
the November 1957 letter, January 1981 
screening hearing test and the 2001 
private medical report.  A rationale for 
any conclusions reached should be 
included.  

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of the benefit sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





